Citation Nr: 1139570	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1972 to June 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the RO in Los Angeles, California.

In December 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that the Veteran has been afforded due process in regard to his claim.  The Veteran has requested a Board hearing regarding his appeal.  VA regulations provide that a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Further, 38 C.F.R. § 20.700(e), titled "Electronic Hearings," states, "When suitable facilities and equipment are available, an appellant may be scheduled for an electronic hearing."

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United States Court of Appeals for Veterans Claims (CAVC) cautioned VA that when adjudicating the claims of incarcerated veterans VA must be certain to tailor its assistance to the peculiar circumstances of confinement.  In Bolton v. Brown, 8 Vet. App. 185, 191 (1995), in addressing an incarcerated veteran's right to a VA examination, the CAVC appeared to require an explanation of VA's efforts to accommodate the peculiar circumstances of confinement.  The CAVC did point out that VA does not have the authority to compel the incarcerating facility to release a veteran.  Id.

In the December 2010 remand, the Board noted that previous attempts to provide the Veteran with a Board personal hearing or Board videoconference hearing had been unsuccessful owing to the incarceration.  The Board instructed that the Veteran should be scheduled for a Board videoconference hearing, and, if the Veteran's incarceration would prevent his appearance, the RO should explore all reasonable avenues for accommodating his hearing request.  

In response, the RO scheduled a videoconference hearing for September 27, 2011 at the RO in Oakland, California, and sent the Veteran a letter dated July 29, 2011 informing him of the time and place to report for the hearing.  A notation in the claims file dated September 27, 2011 indicates that the Veteran failed to report for the hearing.  The Veteran submitted correspondence dated September 16, 2011, received on September 26, 2011, indicating that the hearing notice had been sent to an incorrect address, and that he was unable to report to the RO for a hearing because he was incarcerated.  

Based on a review of the claims file, it does not appear that the RO explored all reasonable avenues for accommodating the Veteran's hearing request as specified in the Board's December 2010 remand.  Rather, the RO appears to have followed standard procedures for scheduling a hearing despite evidence that this would not prove successful due to the Veteran's incarceration.  The CAVC has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's correct address is updated and used for future correspondence.  

2.  Contact the California State Prison Los Angeles County, in Lancaster, California, or other appropriate authority within the California Department of Corrections and Rehabilitation to determine if videoconference capabilities exist at the prison where the Veteran in located, and to determine whether arrangements can be made to schedule the Veteran to testify via videoconference for a travel board hearing before a Member of the Board of Veterans' Appeals at the RO on the next available date, with representative appearing before a Member of the Board while at the RO.  

The RO should determine whether a videoconference or teleconference hearing using facilities at the correctional facility is possible.  If such hearing cannot be scheduled because prison videoconference facilities are unavailable or infeasible, then the RO must document in writing and associate with the claims file all efforts expended to afford the Veteran a Board hearing despite his incarceration.

If a travel Board hearing is scheduled, then notice should be sent to the Veteran in accordance with the applicable regulations at his latest and correct address of record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

